Proceeding pursuant to CPLR article 78 (instituted in the Appellate Division of the Supreme Court in the Third Judicial Department) to review orders of criminal contempt against petitioners and to vacate the sentences imposed thereon. Petitioners were subpoenaed as prospective witnesses before a Schoharie County Grand Jury investigating certain disturbances which occurred on the campus of the State University at Cobleskill. All refused to testify. They had served six days of their respective sentences when a stay was obtained and they were released pending the determination of this appeal. The record clearly demonstrates that Supreme Court Justice Casey properly adjudged petitioners guilty of contempt, and that the sentences imposed were justified. We find no violation of the petitioners’ rights to due process or equal protection under the Federal or State Constitutions and we decide no other issues. Considering all of the circumstances and particularly the time at which this proceeding comes to us, we conclude, however, that the sentences should be reduced in each ease to the time already served, rather than reincarcerate the petitioners. Orders modified to the extent of reducing the sentence in each case to the time already served, and, as so modified, affirmed. Herlihy, P. J., Staley, Jr., Sweeney, Simons and Kane, JJ., concur.